Citation Nr: 0637818	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  03-08 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel




INTRODUCTION

The veteran had active service from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of February 2002.  In a decision dated in November 2004, the 
Board denied the appeal.  The veteran then appealed to the 
U.S. Court of Appeals for Veterans Claims (Court).  In a 
November 2005 joint motion for remand, the parties (the 
veteran and the VA Secretary) requested that the Court vacate 
and remand the Board decision; a November 2005 Court order 
granted the joint motion.  Pursuant to the joint motion 
instructions, the Board remanded the appeal in May 2006.


FINDING OF FACT

Type 1 diabetes mellitus was first manifested more than one 
year following the veteran's separation from service and is 
unrelated to any in-service events, including presumed 
exposure to Agent Orange.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service and may not be presumed to be of service onset.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The VCAA notice requirements were satisfied by virtue of 
letters sent to the claimant in January 2003, April 2003, and 
June 2006.  The 2003 letters advised the claimant of the 
information necessary to substantiate his service connection 
claim, of the evidence already received, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  He was specifically told that it was his 
responsibility to support the claim with appropriate 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The June 2006 letter provided an update on the 
information obtained by that time, and informed the veteran 
that VA had been unable to obtain records from Selfridge Air 
Force Base, and that it was now his responsibility to obtain 
these records.  The veteran was also told to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This letter also provided information regarding the effective 
date of a grant of benefits  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

Although the notice provided to the veteran in 2003 and 2006 
was not given prior to the first adjudication of the claim, 
the content of the notices fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notices were provided, the claims were 
readjudicated and supplemental statements of the case were 
provided to the veteran in July 2003 and August 2006.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Thus, the duty to notify has 
been satisfied.  

The Board also concludes VA's duty to assist has been 
satisfied.  Available service medical records and relevant VA 
treatment records have been obtained.  Service medical 
records were initially obtained in connection with a claim 
filed in July 1968, and a subsequent request for service 
medical records was made in December 2002, eliciting 
additional service medical records.  Separate requests 
specifically for records of treatment at Selfridge Air Force 
Base were made in December 2002 and January 2003, and a 
response from Selfridge in March 2003 stated that there were 
no records on file.  All available private evidence 
identified by the veteran has been obtained, and he said, in 
statements dated in January 2003, May 2003, and June 2006, 
that he does not have any more evidence to submit.  He stated 
that records prior to the March 1970 hospitalization are 
unavailable, including records from his insurance company.  

A VA nexus examination is not warranted because, as discussed 
below, there is no credible evidence establishing that an 
event, injury, or disease occurred in service or during an 
applicable presumptive period for which the claimant 
qualifies, or a credible indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Moreover, in view of the 
March 1970 hospital records specifically reporting no prior 
history of diabetes mellitus, and of an in-service 
hospitalization for malaria, combined with the negative 
service medical records, there is no reasonable possibility 
than an examination would be able to establish past events, 
i.e., that the veteran had diabetes mellitus during service, 
or to a compensable degree within one year of discharge.  See 
Duenas v. Principi, 18 Vet. App. 512 (2004).  

Thus, the Board is satisfied that VA has met its duties to 
inform and assist the claimant, and there is no indication of 
the existence of any potentially relevant evidence which has 
not been obtained.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
inform and assist the claimant at every stage of this case, 
and he is not prejudiced by the Board's decision on the 
merits.  

II.  Service connection for diabetes mellitus 

The veteran contends that he has diabetes mellitus which 
began while on active duty in Vietnam and that he was 
diagnosed shortly after his discharge.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
diabetes mellitus, will be rebuttably presumed if manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records indicate that he had no 
past history of treatment or diagnosis of diabetes mellitus 
during service.  From December 1967 to January 1968, he was 
treated for malaria.  No complaints or abnormal findings were 
noted in the June 1968 separation examination report, and 
urinalysis was noted to be negative for sugar.  

Post-service medical treatment records from Crittenton 
Hospital show hospitalization for diabetes mellitus in March 
1970 and again in August 1970.  The veteran was treated for 
diabetes and acidosis, and stabilized with supplemental 
insulin.  At the time of the March 1970 hospitalization, a 
symptomatic onset of diabetes mellitus, with polyuria, 
polydipsia, fatigue, and a 20-pound weight loss in the week 
prior to admission was noted.  A urinalysis showed 3+ sugar.  
An admission history and physical noted a history of malaria 
18 months earlier.  That report also noted that he had only 
become aware of his diabetes the previous Monday, after being 
examined by his doctor.  The consultant's report likewise 
noted the recent history of symptoms and the past history of 
malaria, and specifically stated that there was no past 
history of diabetes mellitus.  

When hospitalized in August 1970, it was noted that the 
veteran had known diabetes mellitus for three months and that 
he had stopped seeing his doctor, and experienced symptoms 
including weight loss, polydipsia, and polyuria.  Subsequent 
treatment records dated from 1991 to 2001 show the continued 
presence of type 1 diabetes mellitus or brittle diabetes and 
associated complications.  Since the initial diagnosis in 
March 1970, his diabetes mellitus has required supplemental 
insulin.

In January 2002, a VA examination resulted in a diagnosis of 
type 1 diabetes mellitus.  At that time, a history of 
diabetes mellitus since 1969 was given, although no nexus 
opinion was provided.  

Several statements from family members and friends dated in 
October 2002 stated generally that shortly after his return 
from service, he became sick and required hospitalization, at 
which time he was diagnosed with diabetes.  Subsequently, in 
April 2003, many of these same witnesses recalled more 
specifically that the veteran's initial hospitalization for 
diabetes mellitus occurred prior to his marriage in May 1969.  
In a statement in support of his claim in August 2003, the 
veteran stated that he was diagnosed and treated for diabetes 
before his first marriage in May 1969, recalling that it came 
up in a conversation prior to the marriage.  However, in his 
own statement dated in October 2002, the veteran stated this 
hospitalization had occurred after his marriage, shortly 
after he returned from his honeymoon.  These discrepancies 
illustrate the difficulties encountered in attempting to 
accurately recollect events that occurred many years earlier.

For these reasons, evidence recorded closer in time to the 
events in question is generally more probative than evidence 
recorded many years later.  The Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms such as pain 
or swelling.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

In this case, the evidence shows that when the veteran was 
hospitalized in March 1970, he reported a symptom history of 
brief duration.  Although he currently states that during his 
tour of duty in Vietnam, he would often get cuts from the 
tall grass that would not readily heal, this was not noted in 
the March 1970 records, nor is there any other medical 
evidence indicating this would have reflected the onset of 
diabetes mellitus.  In any event, in view of the specific, 
detailed history obtained in connection with the veteran's 
March 1970 evaluation of diabetes mellitus, the substantial 
weight of the evidence is against the claim.  

In this regard, it was specifically noted at that time that 
the veteran did not have a prior history of diabetes 
mellitus.  On several different reports contained in the 
records of that hospitalization, it was noted that the 
veteran had been hospitalized for malaria during service a 
year and a half earlier, which is consistent with the service 
medical records showing that the veteran was treated for 
malaria from December 1967 to January 1968.  The records of 
that hospitalization are not available.  Although the veteran 
indicated, in his substantive appeal, that these records 
would show diabetes mellitus in service, this is inconsistent 
with his other statements to the effect that diabetes 
mellitus was diagnosed around the time of his May 1969 
marriage after service, as well as the statements of his 
witnesses.  Moreover, the Board finds it unlikely that a 
history of malaria would have been carefully recorded 
multiple times in connection with the evaluation in March 
1970, while ignoring a history of diabetes mellitus.  
Instead, as noted above, it was explicitly noted, in March 
1970, that he had no prior history of diabetes mellitus.  
Similarly, the hospitalization in August 1970 only noted a 3-
month history of diabetes mellitus.  In addition, a routine 
urinalysis performed in conjunction with the separation 
examination in July 1968 was reportedly negative.  

In his May 2001 claim, the veteran claimed service connection 
for adult-onset type 2 diabetes mellitus.  In the case of a 
veteran who served in the Republic of Vietnam during the 
Vietnam era, service connection based on exposure to 
herbicide agents (e.g., Agent Orange) in Vietnam will be 
presumed for certain specified diseases which are manifest 
after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  Although type 2 diabetes mellitus is on this list, 
type 1 diabetes mellitus is not among the diseases currently 
listed in the law as being presumptively associated with 
herbicide exposure.  While the veteran was indeed an adult 
when the disease was initially diagnosed, the disease has 
unanimously been characterized as type 1 diabetes mellitus, 
and there is no competent evidence indicating that he has 
type 2 diabetes mellitus.  Service connection based on 
herbicide exposure may still be established with proof of 
actual direct causation, but such carries a very difficult 
burden of proof.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  There is no competent evidence of actual 
causation in this case.  

In sum, the weight of the evidence establishes that type 1 
diabetes mellitus was initially diagnosed in March 1970, more 
than a year and a half after the veteran's discharge from 
service.  At that time, a history of symptoms for a short 
period of time was noted.  There is no competent evidence of 
the presence of diabetes mellitus during service, or to a 
compensable degree within a year of separation.  Likewise, 
there is no competent evidence that the veteran has type 2 
diabetes mellitus, or that his type 1 diabetes mellitus was 
related to Agent Orange exposure.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  38 
U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Entitlement to service connection for diabetes mellitus is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


